

	

		II

		109th CONGRESS

		1st Session

		S. 1005

		IN THE SENATE OF THE UNITED STATES

		

			May 11, 2005

			Mr. Lugar introduced the

			 following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Richard B. Russell National School Lunch Act

		  to permit certain summer food pilot programs to be carried out in all States

		  and by all service institutions.

	

	

		1.FindingsCongress finds that—

			(1)proper nutrition

			 is a key to childhood health and equal educational opportunities;

			(2)each day, more

			 than 28,000,000 children participate in Federal school meal programs;

			(3)more than ½ of

			 those children receive free or reduced price meals due to low household

			 income;

			(4)in 1969, Congress

			 established the summer food service program because the nutrition needs of low

			 income children do not subside when the school year ends;

			(5)in 1999, Congress

			 introduced a pilot program allowing 13 States and Puerto Rico to streamline

			 administrative procedures;

			(6)participation in

			 the summer food service program in the pilot States greatly increased, while

			 average participation in the nonparticipating States decreased;

			(7)in 2005, due to

			 the success of the pilot program, Congress authorized an additional 6 States to

			 participate in the pilot program; and

			(8)increased efforts

			 to meet the summer nutritional needs of all children in the United States

			 should be employed.

			2.Summer food pilot

			 projectsSection 18(f) of the

			 Richard B. Russell National School Lunch Act (42 U.S.C. 1769(f)) is amended by

			 striking paragraph (1) and inserting the following:

			

				(1)Definition of

				eligible StateIn this subsection, the term eligible

				State has the meaning given the term State in section

				12(d).

				.

		

